Exhibit 10.1

 

 
SECOND AMENDMENT TO TRANSITIONAL OPERATING AGREEMENT
 
This Second Amendment to Transitional Operating Agreement (the “Amendment”) is
made and entered into effective as of June 5, 2009, by and between CENAC TOWING
CO., L.L.C.  (successor by way of merger to Cenac Towing Co., Inc.),
(hereinafter referred to as “Cenac Towing”); CENAC OFFSHORE, L.L.C., a Louisiana
limited liability company (“Cenac Offshore”); CTCO BENEFITS SERVICES, L.L.C., a
Louisiana limited liability company (“CTCO”) (collectively, the “Cenac
Companies”); MR. ARLEN B. CENAC, JR., a resident of Houma, Louisiana and the
owner of all of the Membership and equity interests in the Cenac Companies, (the
“Stockholder”); and together with the Cenac Companies, (the “Operators”); and
TEPPCO MARINE SERVICES, LLC, a Delaware limited liability company, (the
“Owner”).


WHEREAS, the Owner and the Operators, other than CTCO, entered into that certain
Transitional Operating Agreement (the “Transitional Operating Agreement”) on
February 1, 2008 under which the Operators agreed to provide certain services
relating to marine vessels and related property all as more particularly
described in that Transitional Operating Agreement;


WHEREAS, the Owner and the Operators entered into that certain Amended to
Transitional Operating Agreement dated effective March 5, 2009, amending the
Transitional Operating Agreement to make CTCO a party thereto as one of the
Operators and as one of the Cenac Companies (the Transitional Operating
Agreement, as amended, being hereinafter referred to as the “Agreement”); and


WHEREAS, the Owner and the Operators desire to amend the Agreement to add
certain marine vessels and related property for which Operators shall provide
services to Owner.


NOW THEREFORE, in consideration of the premises and the mutual benefits to be
derived by each party hereto, the parties hereto agree to amend the Agreement as
follows:


1. The term “Purchased Operations” is hereby deleted and the following
substituted in lieu thereof:
 
“Purchased Operations” means the Purchased Assets, the Assumed Liabilities any
other marine vessels and related property assets or rights acquired after the
date hereof by the Owner from the Operators or their Affiliates, any property
assets or rights acquired by the Operators hereunder the Owner funds or for
which they were reimbursed by the Owner, and the TransMontaigne Assets.

 
 

--------------------------------------------------------------------------------

 







2.  
Section 1.1 of the Agreement is hereby amended by adding the following
definition thereto:



“TransMontaigne Assets” means the marine vessels and related property assets or
rights acquired by Owner from TransMontaigne Product Services Inc. on or about
June 5, 2009.”


3.  
Section 2.1 of the Agreement is hereby amended by adding the following
Subsection thereto:



 
“(g) Notwithstanding anything to the contrary that may be expressed or implied
herein, during the term of this Agreement and subject to and in accordance with
the terms hereof and the standards set forth, solely with respect to the
TransMontaigne Assets the Services to be provided by the Operators shall be
expressly limited to supervising the day-to-day operations of the TransMontaigne
Assets.”  In particular, Owner at its expense shall employ, retain and
compensate, including salaries, wages, social security taxes, worker
compensation insurance, retirement and insurance, benefits, all employees
necessary to operate the TransMontaigne Assets.



4.  
Section 3.1 of the Agreement is hereby amended by adding the following sentence
thereto:



“Additionally, the Owner shall have no responsibility for, and shall not
reimburse or pay, any Direct Costs or Overhead Costs related to the Services
provided for the TransMontaigne Assets, except for Direct Costs described in
Exhibit B, Paragraphs 4(c), (d), (e) and (f).”


5.  
All terms, conditions and provisions of the Agreement are continued in full
force and effect and shall remain unaffected and unchanged except as
specifically amended hereby.  The Agreement, as amended hereby, is hereby
ratified and reaffirmed by the parties hereto who specifically acknowledge the
validity and enforceability thereof.



6.  
This Amendment may be executed in any number of counterparts with the same
effect as if all parties had signed the same document. All counterparts shall be
construed together and shall constitute one and the same instrument.



7.  
This Amendment constitutes the entire agreement of the parties relating to the
matters contained herein, superseding all prior contracts or agreements among
the partiers, whether oral or written, relating to the matters contained herein.


 
2 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Agreement has been duly executed to be effective on the
date first above written.
                                                          
 

                 TEPPCO MARINE SERVICES, LLC            BY:    /s/  Patricia A.
Totten                  Name:  PATRICIA A. TOTTEN                  Title:  Vice
President

 
                                                    
 

                 CENAC TOWING CO., L.L.C            BY:    /s/  Arlen B. Cenac,
Jr.                  ARLEN B. CENAC, JR.                  Managing Member

 
                                                           
 

                 CENAC OFFSHORE, L.L.C.            BY:    /s/  Arlen B. Cenac,
Jr.                  ARLEN B. CENAC, JR.                  Managing Member

                     


 

                 CTCO BENEFITS SERVICES, L.L.C.            BY:      /s/  Arlen
B. Cenac, Jr.                  ARLEN B. CENAC, JR.                  Managing
Member

                       /s/ Arlen B. Cenac, Jr.                  ARLEN B. CENAC,
JR.                       

                                                       

 
3 

--------------------------------------------------------------------------------

 
